Citation Nr: 0116123	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for undifferentiated 
type paranoid schizophrenia.

2.  Entitlement to an increased rating for service-connected 
strain and myositis of the lumbar region, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The appellant served on active duty from June 1982 to March 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant entitlement to service connection for 
undifferentiated type paranoid schizophrenia; and granted 
entitlement to an increased rating for strain and myositis of 
the lumbar region from 10 to 20 percent disabling.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, the Board notes that the appellant has not been 
afforded a VA psychiatric evaluation regarding her claim for 
paranoid schizophrenia.  Further, the appellant reported that 
her conditions had worsened at the time of her May 2000 
substantive appeal, and she has not been afforded another VA 
orthopedic evaluation of her service-connected back 
disability.  Finally, the Board points out that the most 
recent VA treatment records associated with the claims file 
are dated in 1996. 

Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that she identify all VA or non-
VA medical care providers who have 
treated her for her claimed disabilities.  
After securing any necessary releases, 
the RO should obtain copies of all 
treatment records referred to by the 
appellant which have not been previously 
obtained.  These records should then be 
associated with the claims file.

2.  The appellant should be scheduled for 
a comprehensive VA psychiatric 
examination.  This study must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subclass, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner must 
assign a differential Global Assessment 
of Functioning Score, and explain what 
the assigned score represents.  After the 
completion of the examination and the 
review of the medical history contained 
in the claims folder, the examiner should 
be asked to express the following 
opinion(s): 1) Does the veteran currently 
have a diagnosis of schizophrenia, or any 
other acquired psychiatric disability?  
2) If the veteran is found to have a 
diagnosis of schizophrenia or another 
acquired psychiatric disability, is it as 
likely as not that this disability was 
incurred during active service?  The 
reasons and bases for these opinions 
should be included.  A typewritten report 
of the examination should be associated 
with the appellant's claims folder.  

3.  The appellant should also be 
scheduled for a VA orthopedic examination 
to determine the current extent of her 
service-connected strain and myositis of 
the lumbar region.  The appellant's 
medical records should be made available 
to the VA examiner for review prior to 
the examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected back disability, including 
findings regarding the complete range of 
motion of her spine and of all associated 
limbs.  In addition, the examiner must 
render objective clinical findings 
concerning the severity of the 
appellant's service-connected disability, 
to specifically include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, attributed to her 
service-connected strain and myositis of 
the lumbar region.  The report of the 
orthopedic examination should reconcile 
the appellant's subjective complaints of 
pain with the objective findings on 
examination.  The reports of the 
examination should then be associated 
with the appellant's claims folder.

4.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




